PER CURIAM:
Brooks James Terrell appeals the district court’s order denying his 18 U.S.C. § 3582(c) (2006) motion for reduction of sentence.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Terrell, No. 7:99-cr-00610-HMH, 2007 WL 1795792 (D.S.C. June 19, 2007). We further deny Terrell’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Terrell filed a notice of appeal outside of the appeal period, and we remanded to the district court to determine whether Terrell demonstrated excusable neglect or good cause warranting an extension of the appeal period. See United States v. Terrell, 266 Fed.Appx. 225 (4th Cir.2008). The district court found Terrell demonstrated excusable neglect or good cause; accordingly, we review the appeal on the merits.